Citation Nr: 0013604	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-12 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory 
loss/attention problems due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

3.  Entitlement to service connection for swollen lymph 
nodes, hair loss, weight/fluid gain/metabolic change, and 
fatigue due to an undiagnosed illness.

4.  Entitlement to service connection for allergic rhinitis, 
claimed as upper respiratory problems due to an undiagnosed 
illness. 

5.  Entitlement to service connection for 
fibromyalgia/arthritis affecting the shoulders, elbows, 
wrists, hands, ankles, knees, and back, claimed as 
muscle/joint pain due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991.  He served in the Persian Gulf in support of Operation 
Desert Storm.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has memory loss and attention problems which 
are not attributable to a psychological etiology or any known 
clinical diagnosis.  

2.  The veteran's skin symptomatology has been variously 
diagnosed as hemangiomas, lentigines, actinic keratoses, and 
tinea corporis, and there is no evidence attributing these 
disorders or the manifestations thereof to an undiagnosed 
illness.  

3.  Competent objective indications of a chronic disability 
associated with the veteran's complaints of swollen lymph 
nodes, nipple swelling, weight gain, fluid gain, and 
metabolic change have not been presented.

4.  Competent objective indications of a chronic fatigue 
disability have not been presented.  

5.  There is no competent evidence attributing hair loss to a 
disability, disease, or illness.  

6.  The veteran's allergy and upper respiratory problems have 
been diagnosed as allergic rhinitis, and there is no evidence 
attributing allergic rhinitis or the manifestations thereof 
to an undiagnosed illness.  

7.  Joint and muscle pain in the arms, hands, shoulders, 
elbows, knees, and back has been variously diagnosed as 
arthritis, degenerative joint disease, multiple arthralgias, 
and fibromyalgia, and there is no evidence attributing joint 
and muscle pain in these areas to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Memory loss/attention problems due to an undiagnosed 
illness were incurred during the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1999).

2.  The claim for service connection for a skin disorder due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

3.  The claim for service connection for swollen lymph nodes, 
hair loss, fatigue, weight gain/fluid gain, and metabolic 
change due to an undiagnosed illness is not well grounded. 38 
U.S.C.A. §5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

4.  The claim for service connection for allergic rhinitis, 
claimed as sinus problems and an upper respiratory disorder 
due to an undiagnosed illness, is not well grounded. 38 
U.S.C.A. §5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

5.  The claim for service connection for fibromyalgia and 
arthritis of multiple joints, claimed as muscle/joint pain in 
the ankles, shoulders, elbows, hands, knees, and back due to 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has various medical disorders 
which are related to "Gulf War syndrome."  The DD Form 214 
shows Persian Gulf service from January 1991 to April 1991.  

In his initial service connection claim, the veteran claimed 
benefits for dizziness, vertigo, nausea, headaches, and 
pressure/ringing in the ear.  In January 1995, service 
connection was granted for residuals of viral labyrinthitis, 
to include tinnitus in the left ear.  The above-noted 
symptomatology has been considered in conjunction with the 
assignment of a disability evaluation for residuals of 
labyrinthitis, and thus, these symptoms have not been 
considered with regard to the veteran's claim for various 
disabilities claimed as due to an undiagnosed illness.  See 
38 C.F.R. § 4.14 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991). Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).  In making a claim for 
service connection, the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a). A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology. See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation. 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
id. at 81.  

A Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of § 3.317 may be service 
connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317 (a)(1) (1999). For purposes of § 
3.317, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317 (a)(2) (1999). 

For the purposes of Section 3.317, signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b) (1999).  
Disabilities which have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. 38 C.F.R. § 3.317 (a) (3) (1999).

A well grounded claim for disability due to an undiagnosed 
illness suffered by a veteran of the Persian Gulf War under 
38 U.S.C.A. § 1117 (a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness cannot 
be attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination. Whether 
medical or lay evidence is required for these elements 
depends of the nature of the claim. For purposes of the 
second and third element, the manifestation of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if it is of the type ordinarily susceptible to lay 
observation. VAOPGCPREC. 4-99 (1999).

The Board notes that in December 1998, the RO requested  
treatment records from the Ochsner Clinic of Baton Rouge, for 
the period of April 1996 to the present.  In addition, the RO 
scheduled the veteran for rheumatology, dermatology, and 
neuropsychiatric examinations at the New Orleans RO in 
December 1998.  The record indicates, however, that the 
veteran called to indicate that he could not come to New 
Orleans for any examinations and it was explained to him that 
some examinations had to be completed in New Orleans due to 
the specialists required.   The veteran agreed that he would 
complete as many of the examinations as he could at the Baton 
Rouge VA outpatient clinic.  Thereafter, the dermatology, 
rheumatology, and neuropsychiatric examinations were canceled 
and a subsequent examination was conducted at the Baton Rouge 
facility.  

The Board finds that no further evidentiary development is 
required prior to adjudication of the claims on appeal, and 
the record shows that the RO informed the veteran of the need 
for evidence of chronic, current disability with regard to 
all of the service connection claims based on his Persian 
Gulf service.  See rating decision (July 1997), Statement of 
the Case (July 1998) and Supplemental Statement of the Case 
(April 1999).  The Board also finds that the RO informed the 
veteran of the necessary evidence to support his claim in 
accordance with 38 U.S.C.A. § 5103 (West 1991); 38 C.F.R. 
§ 3.103 (1999).  Furthermore, the RO's attempts to obtain 
additional private treatment records and additional 
examination findings were unsuccessful.  The veteran has not 
reported that any other pertinent evidence might be 
available. 





Evidence

The report of a November 1988 Army Reserve medical 
examination shows that myopic astigmatism was the only noted 
abnormality.  The November 1988 report of medical history 
shows that medications included topical Rogaine for hair 
loss.  

Service medical records include a January 1991 sick slip 
which shows that due to injury, the veteran was put on 
profile with no heavy lifting, and no squats, deep knee 
bends, or running.  The nature of the injury is not noted.  A 
February 1991 sick slip shows that the veteran was put on 
profile with no lifting or use of upper extremities for the 
next 72 hours.  The nature of the injury is not noted.  
Beginning in March 1991, the veteran was treated for 
complaints of dizzy spells and loss of equilibrium, and 
subsequent complaints included ringing in the left ear, 
extreme fatigue, weakness, weight gain, and headache.  
Assessments included possible prolonged viral syndrome and 
labyrinthitis, probably viral origin, causing vertigo.  An 
April 1991 discharge summary shows that the veteran had been 
evacuated from Saudi for further medical treatment for the 
diagnosis of viral labyrinthitis.  

The May 1991 separation examination report shows that with 
the exception of findings of cerumen in the ears and a 
notation of his history of labyrinthitis and vertigo, all 
major systems were clinically evaluated as normal.  No 
defects were noted with regard to the sinuses, skin, spine, 
or lower extremities.  Weight was recorded as 190 pounds.  On 
a Demobilization/Redeployment questionnaire, dated May 1991, 
the veteran gave a history of fatigue, weight loss, swelling 
of lymph nodes, and a rash, skin infection, or sores during 
his Persian Gulf service.  On a May 1991 report of medical 
history, he gave a positive history for swollen or painful 
joints, frequent or severe headache, dizziness or fainting 
spells, ear, nose, or throat trouble, hay fever, skin 
diseases, broken bones, weight gain, and recurrent back pain.  
He also reported swelling in the chest.  

The record includes reports of private medical treatment at 
the Ochsner Clinic in Baton Rouge, for the period of 1992-
1996.  In August 1992, findings included a circular 
erythematous lesion on the right forearm and several 
hemangiomas and lentigines.  In December 1992, an assessment 
of patellofemoral syndrome was provided after he complained 
of chronic knee pain.  A March 1993 podiatry report shows the 
following impressions: pes planus foot morphology maybe 
contributing to chondromalacia patella through a valgus 
torque creating an increase in the functional genu valgum, 
and chondromalacia patella, right leg, secondary to stress 
injury 4-5 years before.  A November 1993 treatment note 
shows impressions which included chondromalacia patella, 
right leg, aggravated by foot mechanics and muscle atrophy; 
and low back discomfort.  In March 1994, findings included a 
reddish patch on the right forearm, with assessments of 
allergic rhinitis and tinea corporis.  In May 1994, skin 
testing was positive for various allergen sensitivities, at 
which time the veteran began undergoing immunotherapy  An 
August 1994 treatment record shows the impressions of 
functional equinus with possible talonavicular joint 
degenerative joint disease, chondromalacia patella, and low 
back discomfort.  

On VA examination for Persian Gulf Registry purposes in June 
1994, all major systems were clinically evaluated as normal 
and with the exception of a notation of reddened mucosa with 
regard to the nose, findings were negative.  On VA general 
medical examination in August 1994, complaints included 
fatigue and intermittent right knee pain.  Skin examination 
was negative, as was examination of the head, face, and neck.  
On examination of the lymphatic and hemic systems, there was 
no adenopathy.  Respiratory, digestive, genitourinary, 
neurological, and endocrine systems were negative.  There was 
full range of motion in the lumbar spine.  In the shoulders, 
there was full range of motion and movements were made with 
pain.  There was no swelling, tenderness, instability, or 
limitation of motion in the right knee.  Diagnoses included 
injury, right knee; chronic bilateral shoulder pain; and back 
injury, no complaints at this time.  An October 1994 VA 
medical record shows an impression of lytic lesion, left 
proximal humerus.  

Private medical records show in that in October 1994, the 
veteran wanted to discuss problems he had experienced since 
returning from the Persian Gulf war.  He contended that he 
was exposed to toxic biological or chemical agents from the 
destruction of enemy supplies while in the Persian Gulf.  

With regard to the shoulders, a May 1995 VA treatment record 
shows that impressions included impingement syndrome, right 
greater than left, and lytic lesion, left proximal humerus.  
A January 1996 VA medical record shows complaints of pain in 
all joints with an assessment of arthritis.  In August 1996, 
assessments of labyrinthitis and arthralgia, multiple 
"illegible" were provided.  On Rheumatology consultation in 
August 1996, the veteran reported pain in his ankles, elbows, 
shoulders, back, and finger.  Findings included actinic 
keratoses on the arms.  An impression of probable 
degenerative joint disease is shown.  In December 1996, an 
assessment of arthritis, multiple joints, is shown.  A March 
1996 private medical record shows that the veteran presented 
with a 3-4 week history of pruritic rash on the genital area, 
with an assessment of tinea cruris with possible monilia 
dermatitis.  

On VA psychological evaluation in June 1996, the veteran 
scored below the norms for his age group for immediate memory 
and delayed recall for verbal and visual material as well as 
testing scores indicated attentional deficits.  His clinical 
profile suggested that he was experiencing a number of 
somatic complaints.  DSM-IV diagnoses included the following:  
Axis I, adjustment disorder with anxiety; Axis II, diagnosis 
deferred, and a Global Assessment of Functioning (GAF) of 68 
was assigned.  The examiner commented that the multiple 
somatic symptoms and his problems with memory and attention 
were not present before the veteran was deployed overseas; 
that there was no evidence of a psychotic disorder or somatic 
disorder which might suggest a that these symptoms are a 
function of emotional distress and have a psychological 
etiology; and that there was no indication that these 
symptoms were a reaction to life stressors.  It was also 
noted that these symptoms seemed to fit the constellation of 
symptoms called the "gulf war syndrome."

On VA general medical examination in May 1995, the skin was 
normal, with no lesions and rashes.  The breast had no nipple 
swelling and no tenderness and there was no gynecomastia.  
The head, face, and neck were normal, as were the nose, 
sinuses, mouth, and throat.  Respiratory system examination 
revealed the lungs to be clear.  On examination of the 
musculo-skeletal system, no disease, injuries, or scars were 
found, and there was no joint swelling or deformity or muscle 
wasting.  A diagnosis of normal physical exam is shown.  

The record includes lay statements, dated in September 1996, 
in which several of the veteran's fellow servicemen indicated 
that they had served with the veteran on active duty.  The 
lay witnesses each stated that it was known that the veteran 
suffered from various physical problems related to Persian 
Gulf Service, to include, but not limited to, dizzy spells, 
vertigo, ringing in the ears, joint pain restricting 
movement, severe allergic reaction symptoms, and chronic 
fatigue.  All of these lay witnesses indicated that they knew 
the veteran prior to his service in the Persian Gulf War and 
from all indications, he was in perfect health at that time.  

In October 1998, the veteran was afforded a hearing before a 
local officer at the New Orleans RO.  He testified that his 
memory problems and attention problems began shortly 
following his Persian Gulf service.  In addition, the veteran 
stated that shortly after returning from Saudi, he began to 
see spots on his forearms, his neck, and his face, for which 
a civilian doctor told him to stay out of the sun.  The 
veteran further testified that shortly after his discharge, 
he began to notice joint pains in the shoulders, elbows, 
ankles, knees, wrists, and back which had since gotten worse.  
He described a swollen lymph node under his arm pit when he 
was in the service, and with no current swelling although the 
nodes still pained him.  

The veteran reported that prior to going to Saudi, he was 
taking medication for hair loss and the hair loss had 
increased since his return.  According to the veteran, during 
his in-service hospitalization he slept 19 hours a day and he 
put on a lot of weight (going from approximately 178 to 200 
pounds), either as a result of eating or fluid gain, and then 
he had a terrible time getting the weight off, due to changes 
in his metabolism.  He stated that he was currently slightly 
overweight at 183.  The veteran also indicated that he was 
hospitalized during service for a diagnosis of viral 
labyrinthitis, at which time he also had fatigue.  During the 
past year, he had made a little progress with the fatigue 
which was now a lot better than when he was hospitalized.  
The veteran reported that prior to going to Saudi Arabia, he 
had undergone allergy injections for a period of 2 to 3 years 
for a dust mite allergy.  Following that treatment, he had no 
more problems for approximately four years, until he returned 
from Saudi.  For the past 3 years, he had unsuccessfully 
undergoing allergy shots.  

On VA examination in January 1999, the veteran complained of 
joint pain in areas including his knees, ankles, shoulders, 
back, and elbows.  He appeared to be in moderate chronic 
distress and at times he was somewhat tremulous.  He felt the 
ophthalmoscope light to be very irritating and otherwise, the 
cranial nerves were normal.  Heel and tandem gait were 
difficult to perform because of ankle and knee pain.  
Strength, tone, muscle bulk, coordination, and sensation were 
normal.  Reflexes were symmetric at 2/4 and normal.  The 
examiner provided an impression that the veteran appeared to 
have symptoms that could be loosely termed as fibromyalgia, 
as well as additional symptoms of photophobia regarding his 
skin.  Aside from diagnoses of fibromyalgia and labyrinthitis 
of his ear, no other specific diagnosis was apparent.  


Memory loss/attention deficit

Having reviewed the record, the Board is of the opinion that 
service connection is warranted for memory loss/attention 
problems due to an undiagnosed illness.  
The veteran has reported that he has experienced problems 
with memory loss and an attention deficit since returning 
from Persian Gulf service.  The veteran is competent to 
report that on which he has personal knowledge, or what comes 
to him through his senses. Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Thus, there is evidence of the manifestation of 
a sign or a symptom of an undiagnosed illness during the 
applicable presumptive period.  In addition, the record 
includes the report of a VA psychologist, who indicated that 
the veteran currently has memory and attention problems and 
there is no evidence of a psychotic disorder or a somatic 
disorder which might suggest that these symptoms are related 
to a psychological etiology.  As such, the currently 
manifested memory loss and attention problems are not 
attributable to a known clinical diagnosis.  For these 
reasons, the Board finds that the preponderance of the 
evidence weighs in favor of the veteran's claim, and service 
connection is granted for memory loss and attention problems 
due to an undiagnosed illness.  

The Board notes that in its adjudication of the veteran's 
service connection claims, the RO included the issue of 
adjustment disorder with anxiety, which was diagnosed at the 
time of the veteran's 1996 VA examination.  There is no 
evidence that an adjustment disorder with anxiety is related 
to the veteran's period of active service, either generally 
or as due to an undiagnosed illness, nor has the veteran 
claimed that service connection is warranted therefor.  

Service connection for hemangiomas and lentigines claimed as 
a skin disorder

The veteran has contended that he suffers from skin splotches 
and skin cancers which are related to his period of active 
service in the Persian Gulf.  

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to present a well grounded claim for 
service connection for a skin disorder due to an undiagnosed 
illness.  Post-service medical reports show treatment for 
skin complaints which have been variously diagnosed as 
hemangiomas, lentigines, actinic keratoses, and tinea 
corporis.  The veteran has not presented any evidence, to 
include a medical opinion, which suggests that his current 
skin disorders and the manifestations thereof may be 
attributed to an undiagnosed illness.  As the claimed skin 
symptomatology, including red splotches, has been attributed 
to known clinical diagnoses, the veteran's claim for service 
connection for a skin disorder may not be considered well 
grounded under 38 C.F.R. § 3.317.  

Parenthetically, the Board also notes that the service 
medical records are negative for treatment, complaints, or 
diagnoses of skin disorders or skin cancer.  On his return 
from the Persian Gulf the veteran gave a history of skin 
problems, however, service medical records are negative for 
treatment, diagnosis, or objective findings of a skin 
disorder.  The May 1991 separation examination report shows 
that the skin was clinically evaluated as normal, and the 
record does not include a medical opinion which relates the 
current skin disorders to the period of active service 
generally.  Thus, there is no evidence that service 
connection would be warranted for a skin disorder on a direct 
basis under 38 C.F.R. § 3.303 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
Statement of the Case.  

Swollen lymph node, hair loss, weight/fluid gain/metabolic 
change, fatigue

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to present a well grounded claim for 
service connection for swollen lymph nodes, hair loss, 
fatigue, and weight/fluid gain/metabolic change due to an 
undiagnosed illness.  

With regard to the veteran's complaints of swollen lymph 
nodes and weight loss, fluid gain, and metabolic change, the 
record lacks competent evidence of objective indications of 
chronic disability either during service or within the 
presumptive period.  The veteran has given a history of a 
swollen lymph node under his armpit and a swollen nipple 
during his active service in Southwest Asia, and in 1998 he 
testified that the nodes under his armpit still pain him 
somewhat.  Service medical records show complaints of weight 
gain at the time of treatment for labyrinthitis, however, the 
veteran has testified that his weight is currently 183, 
approximately 5 pounds more than he weighed on induction into 
active service.  The record does not indicate that a medical 
professional has attributed this weight change to a disease, 
injury, or illness which is related to the period of active 
service.  

The veteran is competent to report on symptomatology of which 
he has personal knowledge, such as lymph node swelling, 
nipple swelling, weight or fluid gain, or metabolic changes.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while 
lay evidence may be used to establish manifestation of 
various signs or symptoms claimed as due to an undiagnosed 
illness, a well grounded service connection claim also 
requires evidence of a chronic disability as shown by 
objective indications.  In this case, there is no objective 
evidence of the manifestation of either a chronic swollen or 
painful lymph node or a chronic swollen nipple either during 
active service or in the post-service presumptive period.  
Furthermore, the veteran's in-service weight gain was not of 
a sustained or chronic nature (by his own admission), and 
there is no objective indication of a chronic disability 
manifested by weight gain, fluid gain, or metabolic change.  
In the Board's view, therefore, the veteran has failed to 
present evidence of objective indications of a chronic 
disability of lymph node swelling, weight or fluid gain, or 
metabolic change either during the period of service or to a 
degree of 10 percent or more during the specified presumptive 
period, and thus, the requirements for a well grounded claim 
have not been satisfied.  

The veteran has also claimed that hair loss and chronic 
fatigue are related to his period of active service in the 
Persian Gulf.  The veteran currently reports that he suffers 
from chronic fatigue, which he has dated to the period of 
active service and his treatment for viral labyrinthitis.  
There is also evidence that the veteran was taking medication 
as treatment for hair loss prior to his entry into active 
service and he asserts that the hair loss increased on his 
return from the Persian Gulf.  As noted, the veteran's own 
testimony is sufficient to establish manifestations of the 
signs or symptoms of an undiagnosed illness if the sign or 
symptom is of the type ordinarily susceptible to lay 
observation, and thus, the veteran's lay testimony 
constitutes competent evidence of the manifestation of both 
hair loss and chronic fatigue and the continuity of this 
symptomatology since the time of service.  

Although the veteran is competent to report that he currently 
suffers from chronic fatigue, a well grounded service 
connection claim also requires evidence of a chronic 
disability as shown by objective indications.  In this case, 
the record does not include competent evidence of objective 
indications of a chronic fatigue disability; nor does the 
evidence confirm that the manifestation of such disability to 
a degree of 10 percent or more during the presumptive period.  
As noted, service connection has already been granted for 
residuals of viral labyrinthitis, the disorder associated 
with the veteran's in-service complaints of fatigue.  There 
is no evidence of post-service treatment for fatigue, nor 
does the record include a medical opinion which identifies 
the manifestation of a chronic fatigue disability or which 
attributes the current complaints of chronic fatigue to a 
disease, injury, or illness.  For these reasons, the Board 
finds that the claim for service connection for fatigue 
claimed as due to an undiagnosed illness is not well grounded 
under 38 C.F.R. § 3.317 (West 1991 & Supp. 1999).  

Finally, the Board finds that there is no competent medical 
evidence indicating that the veteran has a disability 
manifested by hair loss; nor has a medical professional 
attributed hair loss to a disease, injury, or illness.  As 
such, the claim for service connection for hair loss may not 
be considered well grounded.  38 C.F.R. § 3.317 (1999); see 
also Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) 
(absent "proof of a present disability there can be no valid 
claim").

The Board notes that the veteran and his lay witnesses have 
contended that the veteran suffers from chronic fatigue which 
is related to his Persian Gulf service.  However, a layman is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  With 
regard to the claims discussed in this section, the Board 
finds that the RO fulfilled this obligation in the April 1999 
Statement of the Case, in which the veteran was notified that 
the medical evidence considered did not show a chronic 
disability, either diagnosed or undiagnosed.  


Allergic rhinitis

The veteran has contended that he suffers from debilitating 
upper respiratory problems and allergies which are related to 
his period of service in the Persian Gulf.  The respiratory 
disorder and allergy claims have been considered together in 
light of the nature of the veteran's symptomatology.  

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to submit a well grounded claim for 
service connection for allergic rhinitis and a respiratory 
disorder.  Specifically, the veteran's upper respiratory 
symptomatology has been diagnosed and treated as allergic 
rhinitis, for which he receives immunotherapy.  He has not 
presented any medical evidence, to include a medical opinion, 
which suggests that he has allergy symptoms or any other 
respiratory disorders due to an undiagnosed illness.  More 
importantly, his upper respiratory symptomatology has been 
attributed to a known clinical diagnosis.  Thus, the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness have not been shown, and as a result, the 
requirements for a well grounded claim have not been met 
under 38 C.F.R. § 3.317.  Accordingly, the claim for service 
connection for allergic rhinitis, claimed as allergies and an 
upper respiratory condition due to an undiagnosed illness, 
must be denied.  

The veteran has argued that his current allergy disorder and 
upper respiratory problems are related to his period of 
active service in the Persian Gulf.  He has noted that he had 
not experienced any allergy problems for a long period prior 
to his active service and that his current disorder does not 
respond to traditional treatment methods.  While the veteran 
is competent to report on the features or symptoms of injury 
or illness, his contentions may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service. Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  

The Board also notes that a history of treatment for a dust 
mite allergy is shown prior to the veteran's induction into 
active service in support of Operation Desert Storm.  It is 
noted parenthetically that the veteran has not presented any 
evidence which suggests a relationship between these problems 
and the period of active service generally, such that a grant 
of service connection would be appropriate on a direct basis 
under 38 C.F.R. § 3.303 (1999).  Service medical records are 
negative for treatment of allergy problems and there is no 
record of post-service allergy treatment until 1994. 

The Board notes that in statements on appeal, the veteran and 
several lay witnesses have contended that the veteran suffers 
from symptoms of allergic reaction which are related to his 
Persian Gulf service.  However, a layman is not competent to 
offer opinions on medical causation or diagnosis and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

For the reasons stated above, the Board finds that the claim 
for service connection for allergic rhinitis, claimed as an 
upper respiratory disorder and allergies, is not well 
grounded.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
April 1999 Statement of the Case, in which the veteran was 
informed that the claimed disability was determined to result 
from a known clinical diagnosis of allergic rhinitis.  




Fibromyalgia/arthritis

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for fibromyalgia/arthritis, affecting the shoulders, 
elbows, wrists, hands, ankles, knees, and back, claimed as 
muscle pain and joint pain due to an undiagnosed illness.  
The post-service medical records show that the veteran has 
sought treatment for pain in multiple joints; however, this 
joint pain has been variously diagnosed as arthralgia, 
probable degenerative joint disease, and arthritis of the 
multiple joints.  The 1999 VA examiner noted that the veteran 
appeared to have symptoms that could loosely be termed as 
fibromyalgia.  In addition, in August 1994 his complaints of 
ankle discomfort were attributed to functional equinus with 
possible talonavicular joint degenerative joint disease.  
Thus, the veteran's subjective complaints of joint and muscle 
pain have been attributed to known clinical diagnoses, and he 
has not presented any evidence, to include a medical opinion, 
which suggests that he has joint pain or muscle pain 
resulting from or related to an undiagnosed illness.  As 
such, the claim for service connection for 
fibromyalgia/arthritis of the multiple joints may not be 
considered well grounded under 38 C.F.R. § 3.317 (1999).  

The Board notes that the veteran and his lay witnesses have 
indicated that the veteran suffers from joint pain as a 
result of his Persian Gulf service.  However, a layman is not 
competent to offer opinions on medical causation or diagnosis 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that recent medical records indicate the 
presence of a lytic lesion in the left proximal humerus, 
resulting in impingement syndrome in the left shoulder.  It 
is parenthetically noted that there is no evidence which 
establishes an etiological link, or nexus, between a left 
shoulder lesion and the period of active service.  The 1991 
separation examination report indicated that the upper 
extremities were clinically evaluated as normal, and no 
shoulder abnormalities were noted.  Furthermore, the veteran 
has not presented any medical evidence suggesting that this 
current left shoulder pathology is etiologically related to 
the period of a active service either as a result of an 
undiagnosed illness or as related to the period of active 
service generally, and thus, service connection is not 
warranted for a left shoulder lesion on a direct basis.  

The Board also notes that the record shows current diagnoses 
of patellofemoral syndrome and right knee chondromalacia 
patella, and the veteran has also been diagnosed with low 
back discomfort.  However, in a January 1995 rating decision 
service connection was denied for residuals of a left 
shoulder injury, residuals of a right knee injury, and 
residuals of a back injury.  By letter dated January 1995, 
the veteran was notified of that decision and thereafter, he 
did not initiate an appeal of that decision by filing a 
timely notice of disagreement with specific reference to the 
denials of his claims for a shoulder, knee, and back 
disability.  As such, the January 1995 rating action became 
final and in order to reopen such direct service connection 
claims, new and material evidence must be submitted. See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.202, 20.302 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
Statement of the Case, in which the veteran was notified that 
the claimed disability was determined to result from a known 
clinical diagnosis.  

In denying the above-noted claims for service connection as 
not well grounded, The Board acknowledges that these issues 
have been decided on a different legal basis than that 
utilized by the RO in the original rating.  When the Board 
addresses a question that has not been addressed by the RO, 
inquiry is required as to whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
appellant has not been prejudiced by these decisions, as the 
Board has considered the same law and regulations and merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
Therefore, identical results have been reached.  


ORDER

Service connection is granted for memory loss/attention 
problems due to an undiagnosed illness.

Service connection is denied for a skin disorder due to an 
undiagnosed illness.  

Service connection is denied for swollen lymph node, hair 
loss, weight/fluid gain/metabolic change, and fatigue due to 
an undiagnosed illness.  

Service connection is denied for allergic rhinitis, claimed 
as allergies and an upper respiratory condition due to 
undiagnosed illness.  

Service connection is denied for fibromyalgia/arthritis of 
the shoulders, elbows, wrists, hands, ankles, knees, and 
back, claimed as muscle/joint pain due to an undiagnosed 
illness.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

